Citation Nr: 9922442	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-45 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Lyme disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1985 to June 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for Lyme disease.  The veteran filed a timely notice of 
disagreement, and was sent a statement of the case.  She then 
filed a timely VA Form 9, perfecting her appeal.  

FINDING OF FACT

The veteran has multiple current diagnoses of Lyme disease, 
and the preponderance of the medical evidence establishes 
that this disease began during active military service.  

CONCLUSION OF LAW

Service connection is warranted for Lyme disease.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for Lyme disease.  Her 
March 1985 service entrance examination is negative for any 
diagnosis of or treatment for Lyme disease, and no history 
thereof is noted.  Beginning in mid-1990, the veteran began 
to experience several unexplained symptoms, including 
persistent headaches, rashes, chest and nasal congestion, 
fatigue, and dizziness.  However, no diagnosis of Lyme 
disease is of record for the veteran's service period.  Also, 
no service separation examination is of record.  

In January 1993, the veteran sought private medical treatment 
for a variety of symptoms, including headaches and joint 
pain.  A private laboratory test revealed a positive 
indication of Lyme disease, and the veteran began regular 
treatment for this disability with Dr. M.F., a private 
physician.  She also filed a September 1993 claim for service 
connection for Lyme disease.  

The veteran was afforded a VA neurological examination in 
August 1993.  The examiner noted her complaints of headaches, 
rashes, joint pain, etc., and stated that while these 
symptoms could be due to Lyme disease, he would need the 
veteran's full medical records in order to make a definite 
diagnosis.  The examiner was provided with the full records 
in September 1993, and in his examination report addendum, 
stated there was no evidence the veteran incurred Lyme 
disease during active duty.  

The veteran continued to receive private medical care for her 
Lyme disease subsequent to her initial 1993 diagnosis.  She 
also received additional VA medical examinations, including 
bodily fluid and tissue testing.  Tissue from the veteran's 
right knee was examined in August 1994, and the final 
pathology report reflected a clinical diagnosis of chronic 
Lyme disease.  In November 1994, the veteran's blood was 
subjected to a Lyme immunoblot test.  The veteran did not 
have enough reactive IgG bands to establish a diagnosis of 
Lyme disease; however, the laboratory report also noted that 
"a negative Lyme immunoblot test result does not rule out 
Lyme disease."  Multiple blood tests were afforded the 
veteran in January 1996.  Using a Lyme titer test, the 
veteran had a reactive IgG band, and a nonreactive IgM band.  
Follow-up testing with a Western Blot test revealed 
nonreactive IgG and IgM bands.  A VA medical care provider 
reviewed these results in February 1996 and concluded there 
was "no evidence for Lyme disease."  

The RO reviewed the evidence of record and, in a June 1996 
rating decision, denied service connection for Lyme disease.  
The veteran filed an August 1996 notice of disagreement, 
initiating this appeal.  In her VA Form 9, the veteran also 
requested a personal hearing at the RO.  

A personal hearing before a hearing officer at the RO was 
afforded the veteran in February 1997.  She testified that 
while serving on active duty in 1990, she began to develop 
flu-like symptoms, accompanied by headaches and a persistent 
rash.  She asserted that these symptoms marked the onset of 
her Lyme disease.  

Also in February 1997, the veteran presented a large written 
brief outlining her assertions and including exhibits such as 
lay statements and medical reports.  These reports included a 
January 1997 statement from P.W., M.D., who had treated the 
veteran on several occasions.  In Dr. P.W.'s opinion, the 
veteran's 1990 illness was "consistent with Lyme disease."  
Also, a current diagnosis of Lyme disease was warranted, 
based on the medical evidence.  A January 1997 statement from 
S.T.D., M.D., was also included in the veteran's brief.  Dr. 
S.T.D. had examined the veteran, and concurred that a 
diagnosis of chronic Lyme disease was warranted.  He also 
agreed that, based on her reported symptoms with onset in 
1990, the veteran incurred this disease during service.  

The RO hearing officer reviewed the veteran's testimony and 
the evidence of record, and continued the prior denial.  

In June 1998, the veteran was afford a new medical 
examination by a VA physician.  The VA doctor examined the 
veteran and reviewed the evidence of record.  He then 
concluded that there was "no evidence of Lyme disease prior 
to 1993, according to available records."   He did, however, 
diagnosis a "history of Lyme disease which started in 
1993."  

This claim was presented to the Board in June 1999, at which 
time it was sent for an independent medical opinion.  The 
independent medical examiner, M.S.B., a medical doctor and 
professor of infectious diseases, stated the veteran's 
clinical manifestations were consistent with a diagnosis of 
chronic Lyme disease, and the initial manifestations began 
prior to her separation from service.  While her serologic 
testing results have been equivocal, the 1994 PCR test result 
provides "clinical reliability" to support the veteran's 
symptom complex.  Her current manifestations of this disease 
include influenza-like symptoms, arthritis, headaches, and 
fatigue.  
Analysis

The veteran seeks service connection for Lyme disease, with 
claimed onset in late 1990, while on active duty.  The law 
provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  The law also 
provides that the veteran be given the benefit of the doubt 
when there exists "an approximate balance of positive and 
negative evidence" on the question at issue.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

In the present case, the veteran has submitted several 
written statements from private physicians supporting a 
current diagnosis of chronic Lyme disease.  Notwithstanding 
evidence to the contrary, including a February 1996 VA 
clinical notation finding "no evidence for Lyme disease," 
these statements will be accepted as sufficient evidence of a 
current disability; i.e., Lyme disease.  The U. S. Court of 
Appeals for Veterans Claims (Court) has stated that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board has the duty to 
assess the evidence and afford it the appropriate weight and 
credibility.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
diagnosing the veteran with chronic Lyme disease, Drs. P.W. 
and S.T.D. rely both on clinical tests and multiple personal 
examinations of the veteran herself.  While the VA examiner 
who found no evidence for Lyme disease in 1996 also cited to 
two 1996 VA laboratory test results, he or she did not have 
the opportunity to review the other private test results, 
which may have otherwise resulted in a different conclusion.  
Ultimately, the independent medical examiner had the 
opportunity to review all testing of record, and while he 
conceded that the serologic test results were equivocal, the 
1994 PCR test finding was sufficiently conclusive for him to 
support a current diagnosis of chronic Lyme disease, her 
current symptoms of which included rashes, arthritis, 
headaches, and fatigue.

Having established a current disability, the manifestations 
of Lyme disease, the veteran must also demonstrate that this 
disability results from a disease incurred in service.  
38 U.S.C.A. § 1110 (West 1991).  In support thereof, the 
aforementioned statements of Drs. P.W. and S.T.D. suggest the 
veteran's Lyme disease had its onset in 1990, when the 
veteran began experiencing flu-like symptoms, along with 
headaches and an unexplained skin rash.  The independent 
medical examiner, writing in his June 1999 statement, also 
believed the veteran's Lyme disease began prior to the 
veteran's discharge from service.  However, when the veteran 
was first examined by the VA in August 1993, the VA doctor 
found no evidence in the claims folder suggesting she had 
Lyme disease while in the service.  Likewise, in June 1998, 
another VA doctor, after examining the veteran and reviewing 
the evidence of record, concluded that there was "no 
evidence of Lyme disease prior to 1993, according to 
available records."  All of these physicians had the 
opportunity to review the evidence of record, and each is 
assumed to be competent to render an expert medical opinion; 
nevertheless, the two VA doctors reached a conclusion 
separate from that of the two private physicians and the 
independent medical examiner.  In light of § 5107(b), it is 
therefore conceded that the veteran's Lyme disease first 
began in 1990, while she was still in active military 
service, and service connection for Lyme disease is 
warranted.  


ORDER

Service connection for Lyme disease is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

